Citation Nr: 1722334	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-08 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right finger exostosis.  

2.  Entitlement to an initial compensable disability rating for service-connected pseudofolliculitis barbae prior to April 27, 2015, and to a disability rating in excess of 30 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Navy from July 1997 to July 2002, with additional active duty for special work from October 2003 to September 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded this case in December 2011.  

The Veteran has also perfected an appeal regarding right and left hand clubbing.  Board review of those issues is not appropriate at this time as the Veteran is still awaiting his requested hearing on those issues.  Those issues will be the subject of a later Board decision as appropriate.

The issue of entitlement to an initial disability rating in excess of 10 percent for service-connected right finger exostosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 27, 2015, the Veteran's pseudofolliculitis barbae manifested with skin bumps that spread over less than five percent of the entire body, and less than five percent of the exposed areas affected.

2.  Beginning April 27, 2015, the Veteran's service-connected pseudofolliculitis barbae required systemic therapy for a total duration of 6 weeks or more, but not constant, during the past 12-month period.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for service-connected pseudofolliculitis barbae have not been met prior to April 27, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).   

2.  Beginning April 27, 2015, the criteria for a disability rating in excess of 30 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7806.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's pseudofolliculitis barbae is rated under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7806 (dermatitis or eczema).  The rating criteria are as follows.  

A noncompensable rating is assigned with less than 5 percent of the entire body affected; or, less than 5 percent of exposed areas affected; and, no more than topical therapy required during the past 12-month period.  

A rating of 10 percent is assigned with at least 5 percent, but less than 20 percent, of the entire body affected; or, at least 5 percent, but less than 20 percent, of the exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  

A rating of 30 percent is assigned with 20 to 40 percent of the entire body or exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constant, during the past 12-month period.  

A rating of 60 percent is assigned with more than 40 percent of the entire body or exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Alternatively, the disability may be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 7805) depending on the predominant disability.  

By way of history, the Veteran filed a claim for entitlement to service connection for pseudofolliculitis barbae in July 2006 and he was granted entitlement to service connection in an August 2007 rating decision, and was awarded a noncompensable disability rating.  An August 2015 rating decision increased the Veteran's disability rating to 30 percent beginning April 27, 2015.  At all times during the appeal the Veteran has argued that he is entitled to a higher disability rating.  

i. Prior to April 27, 2015

During this period, the Veteran has received a noncompensable disability rating for his service-connected pseudofolliculitis barbae.  Therefore, to receive a higher disability rating, the evidence must show at least 5 percent of the entire body or exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  

In June 2007 the Veteran underwent VA treatment where he was noted to have flesh-colored papules on the hands forming a cobblestone pattern involving the dorsal fingers.  He was also noted to have fine papules on the neck and truck reminiscent of follicular atopic dermatitis.  The examiner indicated that the Veteran had patchy hypopigmentation of the lower back and hyperpigmented macules and patches on the back.  The Veteran was diagnosed with dermatitis accounting for follicular prominence on other areas of the body (mostly the trunk), and it was suggested that he begin taking medication.  

In March 2013 the Veteran underwent VA examination in connection with his claim, and at the time he was diagnosed with pseudofolliculitis barbae.  The VA examiner noted that the Veteran had disfigurement of the neck and face due to keloid scarring on the bilateral jaw lines.  At the time the Veteran was not taking any oral or topical medications, and the VA examiner did not determine what percentage of the Veteran's skin disability covered the body because the disability was not an enumerated skin disease.  The VA examiner noted that the Veteran had raised papule areas on the hair follicles on his face.  The Veteran was noted to have scars on the face and neck but no scars on the trunk and extremities.  The Veteran reported that his pseudofolliculitis barbae caused him to cut himself shaving more easily, and as a result he shaved sparingly.  The VA examiner also found that the Veteran had keloid scarring on the bilateral jawline from irritation from shaving and cutting himself.  The Veteran was noted to be taking steroid injections for his keloids with only short term relief.  He was observed to have two painful but not unstable scars of the head and face measuring between one centimeter and one half centimeter.  The VA examiner opined that the Veteran's keloids were more likely than not related to his pseudofolliculitis barbae.  

The Veteran had ongoing treatment through VA, and in March 2013 he was noted to have scarring on both sides of the face.  He continued to receive steroid shots for the keloids which provided only short-term relief.  In February 2014 the Veteran asserted that the keloids were still present and that his pseudofolliculitis barbae was not improving.  On physical examination the Veteran's left cheek keloids were raised and the pseudofolliciulitis barbae was still present, but was worse on the left.  In April 2014 the Veteran reported that he was getting steroid injections every four weeks, and that he was going to get surgical removal of the keloids.  

Upon review, the Board finds that the Veteran's disability is consistent with a noncompensable rating during this period.  The VA examiner detected papules and pustules on the face consistent with pseudofolliculitis barbae.  The VA examiner did not specify the coverage of the skin disability on the total body surface, but there was nothing to suggest that the Veteran's skin disability covered five percent or more of the body or exposed areas.  Moreover, there is no evidence that the Veteran required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for his pseudofolliculitis barbae, as opposed to steroids taken for his separately rated keloid scars or other skin conditions.  There is an indication that the Veteran was receiving steroid injections, but this was for his service-connected keloids which are rated separately and are not before the Board in the present appeal.  At times the Veteran was prescribed a steroid cream for skin problems other than his pseudofolliculitis barbae.  For example, he was prescribed Triamcinolone cream for his legs and hands.  See VA Dermatology Notes dated January 26, 2011 and March 11, 2011.  Systemic therapy for pseudofolliculitis barbae is not shown. 

The Board has also considered the rating criteria of Diagnostic Code 7800; however the Veteran has no pseudofolliculitis barbae on the exposed areas that meet the characteristics of disfigurement in terms of size or characteristics.  The VA examiner did find that that the Veteran had disfigurement of the neck and face, but this was due to his service-connected keloids.  See 38 C.F.R. § 4.118.

The VA examiner noted that the Veteran had scarring, these scars were related to his service-connected keloids rather than to his service-connected pseudofolliculitis barbae; as a result Diagnostic Codes 7802, 7803 and 7804 do not apply.  See id.  

The Board finds that the evidence during this period is consistent with a noncompensable disability rating.  In making this determination, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against a higher disability rating during this period, the benefit-of-the-doubt rule is not for further application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

ii. Beginning April 27, 2015

In April 2015 the Veteran had surgery on the facial keloid, but the pathology showed hypertrophic scarring with underlying neurofibroma.  He described a predisposition to abnormal and hypertrophic scarring, including thickened, raised scars on the left arm and knee.  The Veteran asserted that he had steroid injections that had thinned the scar and caused some hypopigmentation, but he developed a similar scar immediately adjacent to his previous one three months prior.  He also described developed chronic in-grown hairs and razor burn.  

In September 2015 the Veteran underwent VA examination in connection with his claim, wherein he described developing pseudofolliculitis barbae during service, and that he had developed keloids that required surgery in April 2015.  The Veteran reported that the surgery actually made the keloid worse, and that he had an injection that did not help.  He reported that he was self-conscious of the keloid on the left cheek when he was talking in public, and that the keloid had become bigger and painful to touch.  The VA examiner noted that the Veteran had disfigurement in the form of a keloid scar on the left lateral cheek that was present and had an area of hardness around it that is tender to touch.  The VA examiner also found that the Veteran required systemic corticosteroids six weeks or more during the year but not constantly.  The VA examiner opined that the Veteran's pseudofolliculitis barbae had gotten worse with the keloid scarring present on both cheeks from healing folliculitis on the right side and surgery to remove the keloid on the left side.  When examining the Veteran's scarring the VA examiner noted that the Veteran had two scars that were painful but not unstable, and that the scar on the left cheek measured 2 centimeters by 0.7 centimeters, and that the right lateral cheek scarring measured 0.5 centimeters by 0.5 centimeters.  The Veteran has received ongoing medication treatment since that time.  

Upon review of the record, the Board finds that the Veteran's disability is most consistent with a 30 percent rating during this period.  The April 2015 VA examiner indicated that the Veteran's pseudofolliculitis barbae required systemic therapy for a total duration of six weeks or more, but not constantly during the past 12-month period, which is compatible with a 30 percent disability rating.  There is no evidence that the Veteran's pseudofolliculitis barbae covered 20 to 40 percent or more of the entire body or exposed areas affected, or that he required constant or near-constant systemic therapy.  

Turning to the rating criteria of Diagnostic Code 7800, the Veteran has no pseudofolliculitis barbae on the exposed areas that meet the characteristics of disfigurement in terms of size or characteristics, and the VA examiner specifically stated that the Veteran's disfigurement on the face was due to his service-connected keloids, rather than his service-connected pseudofolliculitis barbae.  See 38 C.F.R. § 4.118.

As noted above, the Veteran's dermatitis "scars" are related to his keloids rather than his pseudofolliculitis barbae, so Diagnostic Codes 7802, 7803 and 7804 do not apply.  Overall, the Board notes that the evidence in the record is suggestive of a 30 percent disability rating for the Veteran's pseudofolliculitis barbae after April 27, 2015.  See id.  

In making this determination, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against a higher disability rating during this period, the benefit-of-the-doubt rule is not for further application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial compensable disability rating for service-connected pseudofolliculitis barbae prior to April 27, 2015, and to a disability rating in excess of 30 percent thereafter is denied.  


REMAND

Regrettably, another remand is necessary for proper development of the Veteran's service-connected right finger exostosis.  In the May 2017 Appellant's Post-Remand Brief, the Veteran's representative relayed his belief that the last VA examination for the right finger exostosis, performed in April 2014, was too old to adequately evaluate the disability.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Ultimately, the Veteran contends that his right finger symptoms are worse than they have been determined.  Specifically the Veteran reported in December 2014 that he had swelling and tenderness at the base of all of his fingers, which was more prominent than it was previously.  In February 2015 the Veteran reported that the finger clubbing was slowly worsening.  In June 2015 the Veteran reported that he had pain at the anterior edge of the nails and the curital area of the fingers.  Additionally, the Board notes that the Veteran has a separate appeal for right and left hand clubbing, and that on remand the VA examination should specifically delineate which symptoms and functional limitations are related to the Veteran's right finger exostosis as opposed to his currently nonservice-connected right and left hand clubbing.  

The Veteran receives continuous treatment through VA, therefore on remand the AOJ should obtain updated treatment records from June 2017 to present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from June 2017 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Once all development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right finger exostosis.  The examiner should review the claims file and should perform all appropriate tests and diagnostics, including range of motion testing and neurological evaluation.  All pertinent symptomatology and findings must be reported in detail.  

The VA examiner should clarify whether the Veteran's pain symptoms and any functional limitations are related to his service-connected right-finger exostosis, to his currently nonservice-connected right hand clubbing, or to another hand or finger disability.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


